J-S72003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: M.A.H., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.H., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1332 MDA 2018

                 Appeal from the Order Entered August 3, 2018
     In the Court of Common Pleas of Snyder County Civil Division at No(s):
                                 OC-18-2018

    IN RE: H.N.H., MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.H., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1333 MDA 2018

                 Appeal from the Order Entered August 3, 2018
     In the Court of Common Pleas of Snyder County Civil Division at No(s):
                                 OC-19-2018


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

MEMORANDUM BY BOWES, J.:                                FILED MARCH 05, 2019

        In these consolidate appeals, J.H. (“Father”) appeals from the orders

entered on August 3, 2018, which denied his petitions to involuntarily

terminate the parental rights of R.H. (“Mother”) to their two minor daughters,

M.A.H. and H.N.H.1 After careful review, we affirm.
____________________________________________


1   This Court consolidated Father’s appeals sua sponte.
J-S72003-18



      The record reveals the following pertinent facts. Mother and Father were

never married.      They have two daughters together.      M.A.H. was born in

February of 2013.     H.N.H. was born in August of 2014.       The relationship

between Mother and Father deteriorated during the summer of 2015.             On

September 25, 2015, Father filed a complaint for custody. Four days later,

he filed a petition for special relief seeking sole legal and physical custody of

M.A.H. and H.N.H., alleging that Mother was using drugs and engaging in

activity that placed the children at risk. On November 20, 2015, Mother and

Father entered into a mediated custody agreement providing shared legal and

physical custody.

      In January of 2016, Snyder County Children and Youth Services (“CYS”)

became involved with the family after CYS received a referral regarding

concerns about Mother’s alleged drug use. N.T., 8/2/18, at 6. Jenifer Weimer-

Page, a CYS caseworker, attempted to discuss her concerns with Mother, but

Mother refused to meet with her. Id. at 6, 8-9. Mother contacted Father to

have him take custody of M.A.H. and H.N.H. in order to avoid CYS’s

involvement with the family. Id. at 6. Ms. Weimer-Page told Father that if

he did not obtain custody of the children, CYS would have to enter into a safety

plan with Mother that limited her to supervised visits. Id. at 6-7. Ms. Weimer-

Page informed Father that she believed Mother’s custodial periods should be

supervised. Id. at 11.

      On January 13, 2016, Father filed a petition for special relief seeking

sole legal and physical custody of M.A.H. and H.N.H. On January 21, 2016,

                                      -2-
J-S72003-18



the custody court awarded Father sole legal and physical custody of the

children, and granted Mother “such periods of physical custody as the parties

may, from time to time, agree, that agreement not to be unreasonably

withheld.”   Custody Order, 1/21/16 at 1.    Following the January 21, 2016

order, CYS closed its investigation. Id. at 10. While the custody order did

not limit Mother to periods of supervised custody with her daughters, Father

viewed Ms. Weimer-Page’s recommendation as a mandate that Mother utilize

CYS for supervised visitation. Moreover, he refused to permit Mother to have

any form of interaction with the children until Mother agreed to his terms.

However, when Mother eventually contacted CYS to administer the periods of

physical custody, the agency advised her that it would not get involved in the

custody dispute without a court order.

        Mother did not contact M.A.H. or H.N.H. between early 2016 and July of

2018.     Id. at 19-20.   During that two-and-one-half-year period, Mother

requested to see the children approximately 10 times, but she and Father

could not agree on CYS supervision. Id. at 24. In the interim, Father married

M.H. (“Stepmother”) in August 2017, and both provided care for M.A.H. and

H.N.H. Id. at 31-32, 56. Between 2016 and July of 2018, M.A.H. and H.N.H.

did not receive any communications, clothing, or support from Mother. Id. at

22-24.

        Mother offered to provide the children Christmas presents in 2016, but

Father informed her that he did not want the inconvenience of explaining the

gifts to M.A.H. and H.N.H. when they could not visit with her.     Id. at 22.

                                     -3-
J-S72003-18



Furthermore, Father advised Mother that he would have her arrested if she

attempted to deliver the presents to his home. Id. at 22-23, 38. Similarly,

during February 2017, Mother attempted to contact Stepmother on Facebook

Messenger to make arrangements to give M.A.H. a birthday present. Not only

was Mother prohibited from providing the gift, she was barred from wishing

M.A.H. a happy birthday, and directed to stop messaging Stepmother about

the issue. Id. at 81-83. Throughout this period, Father continued to deny

Mother access to the children unless she submitted to a drug screen and

agreed to utilize CYS for supervised visitation. Id. at 38.

      Mother indicated that Father’s threat of police involvement kept her from

taking additional steps to see her daughters. She was incarcerated for drug-

related offenses between April 2016 and July 2016, and for a probation

violation from April 2017 to October 2017. Id. at 77. However, Mother has

not tested positive for drugs since June of 2017. Id. at 63-64. Following her

release from prison during October 2017, she obtained employment as a

plumber earning $15.00 per hour and she maintained that position as of the

date of the evidentiary hearing on August 2, 2018. Id. at 76, 88.

      While Father precluded Mother’s interactions with the children, he

supported his daughters’ contact with S.H. (“Maternal Grandmother”), who

the children refer to as “Meemaw.” Id. at 34. Father has no safety concerns

with Maternal Grandmother, and he acknowledged the “kids really love her.”

Id. Maternal Grandmother visited with the children approximately once per



                                     -4-
J-S72003-18


month.      Id. at 33.   However, at Father’s directive, Maternal Grandmother

excluded Mother from the visits at the risk of having Father terminate Maternal

Grandmother’s contact as well. Id. at 36. Nevertheless, Mother periodically

contacted Maternal Grandmother for updates on her daughters’ well-being.

Id. at 108.

       In March of 2018, Mother consulted with counsel with respect to a

potential custody action, and then texted Father to let him know that she had

hired an attorney to pursue additional custodial periods with the children. Id.

at 84. On April 17, 2018, Mother’s counsel sent a letter to Father’s counsel

seeking partial custody of M.A.H. and H.N.H. Id. at 39-40. Father countered

on April 25, 2018, by filing petitions to involuntarily terminate Mother’s

parental rights to M.A.H. and H.N.H. pursuant to 23 Pa.C.S. § 2511(a)(1), (2),

and (b).2

       The orphans’ court directed that Father permit Mother to visit M.A.H.

and H.N.H. prior to the evidentiary hearing. That visit occurred during July

2018. The interaction went well. M.A.H. ran to Mother immediately and was

happy throughout their visit.        Id. at 86. H.N.H. did not recognize Mother

initially, however, after she learned of Mother’s identity, she played with


____________________________________________


2 As the petitions to terminate Mother’s parental rights were filed simultaneous
with Stepmother’s report of intention to adopt, the petitions identify
Stepmother as the petitioning party. Nevertheless, Father verified the
termination petitions, and the orphans’ court treated him as the petitioning
party throughout the termination proceedings.


                                           -5-
J-S72003-18


Mother, displayed affection, and told Mother that she missed her.              Id.

Following that visitation, Mother had a serendipitous telephone conversation

with M.A.H. and H.N.H., who inquired whether they could visit her again. Id.

       On August 2, 2018, the orphans’ court convened a hearing on Father’s

petitions. Father testified on his own behalf, and presented the testimony of

Ms. Weimer-Page, and Stepmother.                 Mother testified and called Colin

Devanney, Mother’s probation officer, and Maternal Grandmother to the

witness stand. The orphans’ court appointed counsel for M.A.H. and H.N.H.3

Following the hearing, the orphans’ court entered its findings on the record,

concluding that Father established grounds for termination pursuant to §

2511(a)(1), but that termination of Mother’s parental rights did not serve

M.A.H.’s and H.N.H.’s needs and welfare pursuant to § 2511(b). The orphans’

court entered orders denying the petitions on August 3, 2018. Father filed

timely notices of appeal and concise statements of errors complained of on

appeal.

____________________________________________


3 The orphans’ court initially appointed E.J. Rymsza, Esquire, as counsel for
M.A.H. and H.N.H. Attorney Rymsza subsequently withdrew his appearance
and the court appointed Brian Ulmer, Esquire, as counsel for the children by
order dated May 25, 2018. During the evidentiary hearing, Attorney Ulmer
indicated that he could not glean much information from his clients due to
their respective ages, five and three. Ultimately, he argued in favor of
terminating Mother’s parental rights as serving the children’s best interest.
Attorney Ulmer’s representation satisfies the dictates of 23 Pa.C.S. § 2313(a).
See In re T.S., 192 A.3d 1080, 1092 (Pa. 2018) (mandate of § 2313(a)
satisfied if counsel cannot ascertain child’s preference due to immaturity).




                                           -6-
J-S72003-18


       He presents the following issues for our review:


    1. Whether the trial court erred as a matter of law or abused its
       discretion by denying Father’s petition to terminate Mother’s
       parental rights because it concluded, without any supporting
       evidence, and contrary to 23 Pa.C.S. § 5326, that granting
       Father’s petition would sever the childrens’ [sic] relationship with
       their grandmother and half-sibling.[4]

    2. Whether the trial court erred as a matter of law or abused its
       discretion by denying Father’s petition when Father proved that
       terminating Mother’s parental rights would serve the
       developmental, physical and emotional needs and welfare of the
       children.

Father’s brief at 6-7.5 As Father’s issues are interrelated, we address them

together.

       We review these claims mindful of our well-settled standard of review:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
____________________________________________


4 Father permits the children to visit Mother’s older son, who maintains a close
relationship with Father’s father, M.A.H.’s and H.N.H.’s paternal grandfather.
See N.T., 8/2/18, at 44. The siblings occasionally visit their half-brother at
the paternal grandfather’s house. Id.

5 On October 24, 2018, Father filed a motion for supersedeas pending appeal
seeking to stay the custody case between Mother and Father. The motion
asserted that Mother filed a petition to modify custody on August 8, 2018,
seeking expanded custody rights to M.A.H. and H.N.H. On October 26, 2018,
Mother filed an answer to the motion. By order dated October 29, 2018, this
Court denied Father’s motion for supersedeas.

                                           -7-
J-S72003-18


      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      In this case, the orphans’ court denied Father’s petitions to terminate

Mother’s parental rights pursuant to § 2511(b). That paragraph provides as

follows:

      § 2511. Grounds for involuntary termination

            ....

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the

                                      -8-
J-S72003-18


      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(b).

      This Court has stated that, while the focus of § 2511(a) is on the parent’s

behavior, the orphans’ court’s § 2511(b) analysis concentrates on the child’s

needs and welfare.    See In re Adoption of C.L.G., 956 A.2d 999, 1008

(Pa.Super. 2008) (en banc).       In reviewing the evidence in support of

termination under § 2511(b), our Supreme Court has stated as follows.

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M., [533 Pa. 115, 121, 620 A.2d
      481, 485 (Pa. 1993)], this Court held that the determination of
      the child’s “needs and welfare” requires consideration of the
      emotional bonds between the parent and child. The “utmost
      attention” should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

T.S.M., supra at 267.

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, [§] 2511(b) does not require a formal bonding evaluation.”

In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal citations

omitted). Although it is often wise to have a bonding evaluation and make it


                                      -9-
J-S72003-18


part of the certified record, “[t]here are some instances . . . where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa.Super. 2008).

      We have emphasized that, while a parent’s emotional bond with his or

her child is a major aspect of the § 2511(b) best-interest analysis, it is

nonetheless only one of many factors to be considered by the orphans’ court

when determining what is in the best interest of the child. In re K.K.R.-

S, 958 A.2d 529 (Pa.Super. 2008). As we explained in In re K.Z.S., supra at

763 (emphasis omitted),

      In addition to a bond examination, the court may equally
      emphasize the safety needs of the child under subsection (b), child
      neglect or abandonment, or children with special needs. The trial
      court should also examine the intangibles such as the love,
      comfort, security and stability the child might have with the
      continuity of relationship to the child and whether the parent child
      bond, if it exists, can be severed without detrimental effects on
      the child. All of these factors can contribute to the inquiry about
      the needs and welfare of the child.

See also In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010), (orphans’ court can

emphasize safety needs, consider intangibles, such as love, comfort, security,

and stability child might have with foster parent, and importance of continuity

of existing relationships).

    Following the hearing, the orphans’ court concluded that termination of

Mother’s parental rights would not meet the needs and welfare of M.A.H. and

H.N.H. pursuant to § 2511(b).      It issued the following rationale from the

bench:

                                     - 10 -
J-S72003-18



            If I granted this petition, it would be cruel to legally end the
     relationship with . . . [M]aternal [G]randmother. It would be cruel
     to end the relationship with the half-sibling. Even if it wouldn’t be
     cruel to end the relationship with who they know as their biological
     mother, . . . I would be terminating those [attendant
     relationships] and those people . . . would be solely at the whim
     of [Father,] and I will not do that. You have inflicted trauma on
     your children, [Mother], and you have a long [row] to hoe to
     overcome that and help them heal.               I think [Father and
     Stepmother] are in a position, best position, to help th[e]se
     children learn and heal as they go through this process with their
     mother getting back involved in their lives.

           ....

            A lot of the things we discussed today address custody.
     There’s absolutely no reason why . . . [Maternal Grandmother]
     shouldn’t be able to supervise visits between the girls and their
     mom. I find it hard to believe that [Maternal Grandmother] would
     let a hair be plucked out of those little girls’ heads if it was going
     to hurt them.

            The children are thriving because of [Father and
     Stepmother], please continue that. Kids cannot have enough
     good role models, adult role models, and good relationships that
     they can follow and emulate and you seem to be providing that.
     Your ability to make the decisions regarding the grandmother and
     the half-sibling are commendable. If I terminate [Mother’s]
     parental rights, it’s undone and can never be redone. If I deny
     the petition and [Mother] does not fulfill the promises she’s made,
     this [petition] can be re-filed at any point in time in the children’s
     lives.

N.T., 8/2/18, at 142-43.

     Father argues that the orphans’ court erred in focusing on the children’s

relationship with Maternal Grandmother. He contends that, pursuant to 23

Pa.C.S. § 5326, which we discuss infra, the termination of Mother’s parental

rights would not marginalize any rights that Maternal Grandmother might have



                                     - 11 -
J-S72003-18


to pursue custody after Mother’s parental rights are terminated. Father’s brief

at 12.     Thus, he contends that the orphans’ court misspoke when it found

that     terminating   Mother’s   parental    rights    would   impact    Maternal

Grandmother’s relationship with the children.          Id. at 13.   Further, Father

claims that Mother has no bond with M.A.H. and H.N.H. and, based on that

fact alone, the orphans’ court erred in failing to terminate Mother’s parental

rights. Id. at 17. Counsel for M.A.H. and H.N.H. filed a brief that incorporates

Father’s argument, and asserts that the orphans’ court abused its discretion

in finding that Father would exclude Maternal Grandmother from the children’s

lives if Mother’s rights were terminated. None of the foregoing contentions is

persuasive.

       The certified record supports the orphans’ court’s decision to deny

Father’s petitions to involuntarily terminate Mother’s parental rights to their

daughters pursuant to § 2511(b). Father highlights the abundant case law

that requires an orphans’ court to consider the bond that exists between a

parent and their children prior to terminating parental rights, and assess the

impact that terminating that bond would have on the children. However, his

contention that the parent-child bond is the only valid consideration ignores

the related case law that protects the relationship and substantial bond that

the children share with Maternal Grandmother.              As the orphans’ court

highlighted, the parent-child bond is only one of the factors the court must

consider. The § 2511(b) analysis is broad. Ultimately, the orphans’ court


                                     - 12 -
J-S72003-18


must “give primary consideration to the developmental, physical and

emotional needs and welfare of the child.” See 23 Pa.C.S. § 2511(b).

      Here, the orphans’ court concluded that it was not in the best interest

of M.A.H. and H.N.H. to alter their current situation. We discern no abuse of

discretion. The orphans’ court noted that the children recognize Mother as

their biological parent, and we observe that both children displayed affection

for Mother during their brief visit and requested to see her again. In addition

to considering the limited interactions between Mother, M.A.H., and H.N.H.,

the orphans’ court also observed that M.A.H. and H.N.H. are cognizant that

Stepmother is not their “mom,” and that they have a close relationship with

their Maternal Grandmother, whose interactions with the children are

governed closely by Father. Mindful of the intangible factors that we outlined

in In re A.S., supra, such as the love, comfort, security, and stability that

M.A.H. and H.N.H. share with Maternal Grandmother and the importance of

maintaining those beneficial relationships, we find sufficient evidence in the

certified record to sustain the orphans’ court’s best-interest analysis. See In

re K.Z.S., supra at 763 (“All of these factors can contribute to the inquiry

about the needs and welfare of the child ”).

      In sum, while Mother’s bonds with M.A.H. and H.N.H. were nominal

given her prolonged absence from their lives, it is paramount to the children’s

wellbeing that we preserve the loving, stable relationships that they enjoy

with Maternal Grandmother.       The record confirms that Father’s open-


                                    - 13 -
J-S72003-18


handedness toward Maternal Grandmother is conditional and can be rescinded

at his whim.    Although Father has indicated an intention to continue to

maintain that relationship, his continuing endorsement of that association is

conditioned upon Maternal Grandmother’s enduring promise to exclude

Mother from her interactions with the children.       Moreover, Father already

demonstrated his willingness to erect barriers and withhold his daughters’

contact from Mother when it suited his needs. Indeed, he went beyond the

terms of the 2016 custody order to place conditions on Mother’s custodial

rights that she was unable to satisfy, and then he threatened Mother with

arrest if she attempted to deliver gifts to the children at his house. Under

these facts, we discern no abuse of discretion in the orphans’ court’s decision

to promote the children’s beneficial relationship with Maternal Grandmother

over Father’s desire to terminate Mother’s parental rights.

      In addition, as it relates to the orphans’ court’s reference to the

harshness of “legally end[ing] the [children’s] relationship with . . . [M]aternal

[G]randmother,” Father’s reliance upon § 5326 is not fruitful. The pertinent

section of the Child Custody Law provides:

      Any rights to seek physical custody or legal custody rights and any
      custody rights that have been granted under section 5324
      (relating to standing for any form of physical custody or legal
      custody) or 5325 (relating to standing for partial physical custody
      and supervised physical custody) to a grandparent or great-
      grandparent prior to the adoption of the child by an individual
      other than a stepparent, grandparent or great-grandparent shall
      be automatically terminated upon such adoption.

23 Pa.C.S. § 5326

                                     - 14 -
J-S72003-18



      Principally, contrary to Father’s protestations, this portion of the

Custody Law does not convey any rights to Maternal Grandmother under the

Adoption Act or preserve her legal status as a consanguineous relation

following the entry of an adoption decree. It is beyond peradventure that “[a]

decree of adoption terminates forever all relations between a child and his

biological parents and severs the child entirely from its own family tree and

engrafts it upon its new parentage.” In re Adoption of R.J.S., 889 A.2d 92,

100 (Pa.Super. 2005).     Thus, by terminating Mother’s parental rights, the

orphans’ court would effectively divest M.A.H. and H.N.H. of their rights to

inherit or receive a financial benefit from Maternal Grandmother or her

lineage. Section 5326 does not alter this reality.

      Moreover, contrary to Father’s characterization of § 5326, that proviso

does not convey standing or custodial rights per se.       Section 5326 simply

protects what custodial rights that Maternal Grandmother might have at the

time of Stepmother’s anticipated adoptions. Instantly, Maternal Grandmother

has no custodial rights to M.A.H. and H.N.H.         Recall that Father bestows

Maternal Grandmother monthly visitations with the children as a matter of

grace, not of right. Furthermore, he conditions the privilege of visitation upon

Maternal Grandmother’s promise to exclude Mother from any form of contact

with the children, whether or not the interaction is supervised.      At most,

§ 5326 conveys to Maternal Grandmother the ability to seek standing to

pursue a custody claim under 23 Pa.C.S. § 5324 or § 5325. However, the

                                     - 15 -
J-S72003-18


applicability of either of these provisions is doubtful.     For example, since

Father maintains custodial rights, the children have not lived with Maternal

Grandmother for twelve consecutive months, and are neither dependent nor

at risk due to parental abuse or incapacity, § 5324 does not convey standing

for Maternal Grandmother to seek physical or legal custody.6 Similarly, as the

____________________________________________


6   In pertinent part, § 5324 provides:

        The following individuals may file an action under this chapter for
        any form of physical custody or legal custody:

              ....

              (3) A grandparent of the child who is not in loco parentis to
        the child:

                     ....

              (iii) when one of the following conditions is met:

             (A) the child has been determined to be a dependent child
        under 42 Pa.C.S. Ch. 63 (relating to juvenile matters);

              (B) the child is substantially at risk due to parental abuse,
        neglect, drug or alcohol abuse or incapacity; or

             (C) the child has, for a period of at least 12 consecutive
        months, resided with the grandparent, excluding brief temporary
        absences of the child from the home, and is removed from the
        home by the parents, in which case the action must be filed within
        six months after the removal of the child from the home.

              (4) Subject to paragraph (5), an individual who establishes
        by clear and convincing evidence all of the following:

              ....




                                          - 16 -
J-S72003-18


termination of Mother’s parental rights would resolve the underlying custody

dispute conclusively, Maternal Grandmother could not utilize § 5325 as a basis

to seek partial physical custody unless a custody court equates the Mother’s

divesture with her death.7 Since neither of the standing provisions in Child


____________________________________________


                 (iii) Neither parent has any form of care and control of the
        child.

23 Pa.C.S. § 5324.

7   Pursuant to § 5325,

        In addition to situations set forth in section 5324 (relating to
        standing for any form of physical custody or legal custody),
        grandparents and great-grandparents may file an action under
        this chapter for partial physical custody or supervised physical
        custody in the following situations:

        (1) where the parent of the child is deceased, a parent or
        grandparent of the deceased parent may file an action under this
        section;

        (2) where the relationship with the child began either with the
        consent of a parent of the child or under a court order and where
        the parents of the child:

                 (i) have commenced a proceeding for custody; and

                 (ii) do not agree as to whether the grandparents or great-
                 grandparents should have custody under this section; or

        (3) when the child has, for a period of at least 12 consecutive
        months, resided with the grandparent or great-grandparent,
        excluding brief temporary absences of the child from the home,
        and is removed from the home by the parents, an action must be
        filed within six months after the removal of the child from the
        home.

23 Pa.C.S. § 5325.

                                          - 17 -
J-S72003-18


Custody Law appears to apply to Maternal Grandmother, we disagree with

Father’s assertions that § 5326 would protect the beneficial relationships that

M.A.H. and H.N.H. share with Maternal Grandmother.

      Thus, based on the evidence presented at the hearing, the orphans’

court did not abuse its discretion when it denied Father’s petitions to

involuntarily terminate Mother’s parental rights pursuant to § 2511 because

termination would not serve the developmental, physical and emotional needs

and welfare of M.A.H. and H.N.H. Accordingly, we affirm the orphans’ court’s

orders denying the requested relief.

      Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/05/2019




                                    - 18 -